598 F.2d 427
Joe Eugene SKIPPER, Plaintiff-Appellant,v.Bennett H. BRUMMER, Davis Cohen, and Lennie Cooperman,Defendants-Appellees.
No. 78-3567

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 6, 1979.
Joe Skipper, pro se.
Jim Smith, Atty. Gen., Brian E. Norton, Asst. Atty. Gen., Dept. of Legal Affairs, Civil Div., Tallahassee, Fla., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
Appellant Skipper filed suit against Brummer, Cohen, Cooperman, three public defender lawyers, under 42 U.S.C. § 1983, requesting $1,000,000 damages and alleging that appellees denied him effective assistance of counsel by allowing him to proceed to trial without counsel.  The lower court held for appellees on the ground that public defenders are immune from liability under § 1983.  We affirm this result, but for the reason that in this circuit the actions of court-appointed attorneys are not state action.  Slavin v. Curry, 574 F.2d 1256, 1265 (5th Cir. 1978); U. S. ex rel. Simmons v. Zibilich, 542 F.2d 259, 261 (5th Cir. 1976).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I